Citation Nr: 1140842	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-24 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chronic gastrointestinal condition, claimed as gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a chronic gastrointestinal condition, claimed as GERD.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1971 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, inter alia, declined to reopen the Veteran's claim for service connection for a chronic gastrointestinal condition and denied service connection for hypertension.  

The issues of entitlement to service connection for a chronic gastrointestinal condition, claimed as GERD, and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a chronic gastrointestinal condition was last denied in an unappealed November 2005 rating decision, which found that no new and material evidence of a chronic gastrointestinal condition had been submitted.

2.  The evidence received since the November 2005 rating decision relating to the Veteran's chronic gastrointestinal condition is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a chronic gastrointestinal condition.

CONCLUSIONS OF LAW

1.  The November 2005 rating decision declining to reopen the Veteran's claim of entitlement to service connection for a chronic gastrointestinal condition is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a chronic gastrointestinal condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veteran's petition to reopen the previously disallowed claim for service connection for a chronic gastrointestinal condition has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);.  Accordingly, the Board will proceed with a decision on the Veteran's petition to reopen.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.       §§ 3.104, 20.1100, 20.1103 (2011).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).
The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  See Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011); see also Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2011).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's claim of entitlement to service connection for a chronic gastrointestinal condition was initially denied in a February 1993 rating decision, which found that the Veteran did not suffer from a chronic gastrointestinal condition.  The Veteran was notifed of this decision in a March 1993 letter.  He filed a claim to reopen this decision in July 2005, which was denied in a November 2005 rating decision.  This decision found that no new and material evidence had been submitted and declined to reopen the Veteran's claim.  The evidence under consideration at the time of this rating decision consisted of the Veteran's lay statements, a 1992 VA examination, and the Veteran's service treatment records.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002).

The evidence of record added to the record subsequent to the November 2005 final denial includes, in pertinent part, VA treatment records diagnosing the Veteran with GERD.  This evidence is new because it has not previously been submitted to VA.

Regarding the materiality of the newly submitted evidence, the Veteran's previous claim for service connection for a chronic gastrointestinal condition was denied because the RO found that the Veteran did not have a chronic gastrointestinal condition.  The new lay and medical evidence diagnosing the Veteran with such a condition thus relates to unestablished facts necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a chronic gastrointestinal condition is reopened.


ORDER

The claim for service connection for a chronic gastrointestinal condition is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim for service connection for a chronic gastrointestinal condition, the Board must now determine whether the reopened claim may be granted on the merits.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted with respect both to the Veteran's reopened claim for service connection for a chronic gastrointestinal condition and to the Veteran's claim for service connection for a hypertension disability.

When obtaining records in federal custody, VA must make as many requests as are necessary to obtain relevant records, and such efforts must continue until the records are obtained or it becomes reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2011).   The Board observes that, when records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  

In the instant case, a full copy of the Veteran's service treatment records has not been associated with the Veteran's claims file.  The Board notes that the only service treatment records in the claims file are records provided by the Veteran, and include only examination reports from May 1980, June 1982, and November 1991.  It does not appear that the RO has ever submitted a Personnel Information Exchange System search for the Veteran's service treatment records, nor has the RO made other attempts to locate missing service treatment records.  Instead, in a May 2007 notice to the Veteran that his service treatment records were incomplete, the RO indicated that the only action it had taken to obtain such records was a request to the VA Medical Center in Fargo, North Dakota.  Unfortunately, the Board finds that inadequate efforts have been undertaken to attempt to locate the Veteran's full service treatment records, and further efforts must be taken to locate the Veteran's service treatment records before the Board may proceed with a decision in the instant case.

Additionally, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, with regard to the Veteran's reopened claim for service connection for a chronic gastrointestinal condition, the record contains evidence of a current chronic gastrointestinal condition, in-service notation that the Veteran suffered from "frequent indigestion" from 1980 to 1991, and the Veteran's lay statements regarding an etiological link between his current chronic gastrointestinal condition and his military service.  Accordingly, this case must be remanded for a VA medical examination to determine the nature of the Veteran's chronic gastrointestinal condition and whether such disability is related to service.

With regard to the Veteran's claim for service connection for a hypertension disability, the record contains evidence of treatment for a current hypertension disability at the VA Medical Center in Fargo, North Dakota.  Additionally, an in-service examination report from 1991 states that the Veteran had "high blood pressure" from 1985 to 1988, but that such condition was treated with exercise and stress reduction, and that such blood pressure readings were normal at the time of the examination.  The 1991 report did not specify the Veteran's specific "high blood pressure" readings, and as noted above, the Veteran's service treatment records are generally not part of the Veteran's claims file.  The record also contains the Veteran's lay statements regarding an etiological link between his hypertension disability and his military service.  Accordingly, this case must be remanded for a VA medical examination to determine the nature of the Veteran's hypertension condition and whether such disability is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Conduct additional efforts to attempt to obtain the Veteran's full service treatment records, to include requesting such information from the Veteran and attempting to obtain service treatment records from the National Personnel Records Center.  All information obtained should be associated with the claims file, including all negative replies.

If the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be obtained; (b) briefly explain the efforts that were made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

If no additional service records from the Veteran's active duty military service can be found, or if they have been destroyed, request specific confirmation of that fact and make a formal finding of such unavailability.

2.  Obtain any additional VA and non-VA treatment records identified by the Veteran.  In particular, ensure that full copies of treatment records for the Veteran's hypertension and gastrointestinal conditions from all relevant VA Medical Centers have been associated with the claims file.  Indicate if such records are not available.  All attempts to secure this evidence must be documented in the claims folder.

If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After completing the above directives, schedule the Veteran for a VA medical examination(s) with an examiner(s) of appropriate expertise to determine the nature and etiology of the Veteran's chronic gastrointestinal condition and hypertension disability.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

The examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's chronic gastrointestinal condition is related to the Veteran's active duty military service, to include the noted "frequent indigestion" that the Veteran suffered from 1980 until 1991.  For the purpose of this opinion, assume that the Veteran currently suffers from a chronic gastrointestinal condition.

The examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hypertension disability is related to the Veteran's active duty military service, to include the noted "high blood pressure" that the Veteran suffered from 1985 to 1988.  For the purpose of this opinion, assume that the Veteran currently suffers from a current hypertension disability.

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be accomplished.  The examiner's written report shall be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

4.  Thereafter, the RO should readjudicate the Veteran's claims.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


